Title: To Thomas Jefferson from David Easton, 9 January 1822
From: Easton, David
To: Jefferson, Thomas


                        Sir
                        
                            Washington City 9th Jany 1822.
                        
                    Accompanying this the copies of a letter from Major Genl Lafayette and of the document therein alluded to as also a printed sheet, containing copies of a Certificate from Mr Monroe, now the present chief Magistrate, and of a few letters from General Washington to the late Colo Robert H Harrison, the whole of which I take the liberty of sending you at the recommendation of the President of the U States.The object in view is to obtain if practicable, positive evidence that Colo Harrison when he retired from the army in ill health in 1784 actually did so on furlough, for although he did not rejoin the army again, it is well known that the foundation of his ill health was laid in Camp, which Phisically incapacitated him from further labours in the field and which finally terminated his life in 1790—His Daughters were left young at their fathers death, and his valuable papers which were preserved with great care until  the decease of his widow, which followed Colo Hs about two years thereafter, suddenly  this appeared with the trunk which contained them. and but for this loss I feel confident it would not have become necessary to resort to any other source to establish the fact of their fathers being in Bromission, tho’ not in active service, until the close of the war. Should you know, Sir, any thing of this matter, which from your high official station at the time is not improbable. Your declaration of the fact would probably be attended with beneficial consequences to his daughters in enabling them to establish their just claim to the gratitude of their Country, for their fathers long, faithful & important services, which remain unrequited by the U States until this dayI would therefore in their behalf respectfully solicit from you any information you may be in possession of either personally, or from general impressions as the case may be as early as your convenience will permit—With sentiments of the highest respect & Esteem I am, Sir Your mo: obt hum Sert
                        David Easton